Opinion of the Court
PER Curiam:
Accused was found guilty by general court-martial of unpremeditated murder in violation of Article 118, Uniform Code of Military Justice, 50 USC § 712. He was sentenced to a dishonorable discharge, total forfeitures, and confinement at hard labor for twenty (20) years. Army reviewing authorities have upheld the findings and the sentence. The cause is here on petition for review pursuant to Article 67(6) (3), Uniform Code of Military Justice, 50 USC § 654.
The accused has assigned as a ground for reversal the fact that the evidence is insufficient to support conviction. The Government has conceded the validity of this assignment of error, and our examination of the record of trial leads us to the same conclusion that the concession was proper.
The petition for review is granted, the decision of the board of review is reversed, and the charges are dismissed.